Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2020 has been entered.
 Claims 1-3, 5-7, 9, 11, 13, 15-21, 23, 24, 26, 29,-32, 34-35 and 39 are pending. 
Claims 31-32, 34-35, and 39 are withdrawn.
 Claims 1-3, 5-9, 11, 13, 15-21, 23-24, 26 and 29-30 were rejected. 
Claims 4,8,10,12,14,22,25,27,28,33,36 to 38 and 40 to 42 were cancelled.

Response to the arguments:-
Double Patenting
The ODP over claims 3, 27 of US 10,040,804 was maintained. 
Applicants argue that they have amended the claims such that the R2 is XB , wherein XB is a bond, O, S or NR5E,  and the prior art has a N-C=O-X2,     
    PNG
    media_image1.png
    49
    66
    media_image1.png
    Greyscale
,  and so on.  
But the claim 1 has R1 or R2 is a Y-L. 
Or R1 R2 is an aryl or a heterocycle, which would read on applicant’s claims when XB is a bond. 
So the claims encompass very similar compounds, and applicants have not filed a TD over it. 
The ODP is maintained. 

    PNG
    media_image2.png
    109
    295
    media_image2.png
    Greyscale
and R1 or R2 can be a cyclic ring  and  alkyl can be substituted, aryl optionally substituted, heteroaryl optionally substituted and  applicants have not filed a TD over it. 

The provisional ODP over US 16/438,185, now US 10,905,684 B4 has been withdrawn as the arguments are convincing, the L and B groups is very different. The rejection is withdrawn. 

Conclusion
Claims 1-3, 5-9, 11, 13, 15-21, 23-24, 26 and 29-30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 11, 2021.